GOLDTHWAITE, J.
A married woman, in general, can-
not be a party to a promissory note or bill of exchange, so as to charge herself to liability in a court of law. [Chitty on Bills-, 24.] Indeed, it has been held, that during, coverture, she is not capable to contract, although separated from her husband. [Marshall v. Rutter, 8 Term, 545.] In the case of Lee v. Muggeridge, [5 Taunt. 37,]. where a feme was under a moral obligation to pay' a bond executed by her when covert, and she, after the death of her husband, promised to pay it, her executors were held liable on this subsequent promise. But here, there is no moral obliga-tion shown, nor any new consideration to support the subsequent-promise; and as the contract was wholly void by reason of co--verture, the subsequent promise to pay, was without consideran tion, and cannot bind her.
Judgment reversed, and cause remanded.-